DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-10, 12-15, 19, 20 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (2012/0316309) in view of Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications).
	Regarding claims 1 and 58:  Chisholm et al. teach a polymer that is a copolymer of a heterogeneous plant oil and another monomer [0085].  It would have been obvious to one of ordinary skill in the art before the invention was made to select a styrenic monomer from the short, finite list in Chisholm et al. to produce a styrenated plant oil.  The polymer of Chisholm et al. is a liquid at room temperature [0043, 0074, 0082].  Chisholm et al. teach incorporating their polymer into a rubber compound [0083; Example X].  Chisholm et al. teach that their polymer can be tailored for the desired glass transition temperature [0083], and that the monomer utilized can increase the glass transition temperature [0051].  
	Chisholm et al. fail to specify the weight percent of the styrene.
	However, Trenor teaches in an analogous styrene modified soybean oil that the glass transition temperature and toughness is increased with increasing content of styrene (pages 39 and 42).  It is a result effective variable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of styrene as taught by Trenor for the desired glass transition temperature and toughness depending upon the end use of the polymer.
	Regarding claim 2:  For this rejection the substitution is in whole.
	Regarding claims 3, 6 and 59:  Chisholm et al. teach soybean oil as the plant oil [Examples], which would provide a styrenated soybean oil.
	Regarding claim 8:  The styrenated plant oil of Chisholm et al. is also a plant oil.
	Regarding claim 9:  Chisholm et al. teach EPDM [0158].
	Regarding claim 10:  Chisholm et al. teach reinforcing fillers [0083, 0162].
	Regarding claims 12 and 13:  Chisholm et al. teach that their polymer can replace some of a petroleum-based processing oil [0158-0159], which is a further lubricant.
Regarding claims 14 and 15:  Chisholm et al. teach compositions prior to, and after, being vulcanized [0026, 0045, 0082-0083, 0135; Examples].
	Regarding claim 19:  It would have been obvious to optimize the amount of styrenated plant oil used the rubber composition for the desired processability.  The claimed range is very broad, and not critical.
	Regarding claim 20:  Chisholm et al. does not require a filler [Examples].
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (2012/0316309) and Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications) as applied to claims 1 and 10 above further in view of Palombo (2006/0207700).
	Chisholm et al. teach reinforcing fillers [0083, 0162].
	Chisholm et al. fail to teach a claimed filler.  
	However, Palombo teaches silica as a reinforcing filler in an analogous composition [0035; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silica as taught by Palombo as the filler in Chisholm et al.  It is a simple substitution of one known element for another to obtain predictable results.   


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
The Applicant has made the argument in with regard to the obviousness rejection that Trenor fails to teach a heterogenous plant oil.  This is not persuasive because the heterogenous plant oil is already taught in Chisolm.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763